DETAILED ACTION
	This action is a first action on the merits.  The claims filed on February 1, 2019 have been entered. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 national stage entry of PCT No. US2016/057555 filed on October 18, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed February 1, 2019 and May 17, 2019 have been considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski et al., US 2008/0133193 (Gdanski) in view of Casey et al., WO 2009/114508 (hereinafter Casey).
Claim 1:  Gdanski discloses the system (see Fig 1) that comprises: 
a pressure transient analysis test tool configured to obtain downhole pressure transient analysis results for at least one target position of a borehole (fluid identity data may be obtained through pressure transient analysis, par [0001], [0037]-[0038]); and
at least one memory that stores relative permeability estimation instructions (initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10), the pressure transient analysis results, saturation analysis results for each target position, and porosity analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial Fig 1, par [0034], [0037]-[0038]); and 
the at least one processor in communication with the at least one memory, wherein the relative permeability estimation instructions cause the at least on processor to estimate relative permeability values based at least in part on the pressure transient analysis results, the saturation analysis results, and the porosity analysis results (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]), initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10). 
Gdanski does not disclose the pressure transient analysis test tool having at least one flow analysis component and at least one pressure sensor, wherein the downhole pressure transient analysis results are based on fluid flow rate measurements collected by the at least one flow analysis component for each target position and are based on pressure measurements collected by the at least one pressure sensor for each target position.
Casey discloses a system including surface well testing measuring equipment for acquiring flow rate measurements (par [0018]); a downhole sensor for acquiring pressure measurements (par [0018]) and a processing station having a software capable of analyzing a pressure transient analysis from the flow rate measurements and the pressure (par [0018], [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski with the system of Casey for as this modification would have provided the well testing measuring equipment for acquiring the flow rate measurements and pressure measurements (Casey, par [0018]
Claim 2: Gdanski, as modified by Casey, discloses the at least one target position corresponds to an identified oil zone, an identified water zone, and an identified oil/water transition zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 3: Gdanski, as modified by Casey, discloses the at least one target position corresponds to an identified oil zone, an identified gas zone, and an identified oil/gas transition zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 4: Gdanski, as modified by Casey, discloses the at least one target position correspond to an identified gas zone, an identified water zones, and an identified gas/water zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1
Claim 10: Gdanski, as modified by Casey, discloses an output that displays the relative permeability values (Gdanski, relative permeability to water and gas can be estimated as relative permeability curves, see Fig 6, par [0051], Casey, processing unit determine property of formation and report is generated and distributed, processing unit 40 includes a display, Fig 3, par [0027]).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Casey as applied to claim 1, and further in view of Georgi et al., US 2004/0055745 (hereinafter Georgi).
Claim 5: Gdanski, as modified by Casey, discloses previously determined data may include a saturation analysis (water saturation, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., par [0037]).
Gdanski, as modified by Casey, is silent as to a saturation analysis tool deployed in the borehole to obtain the saturation analysis results, wherein the saturation analysis tool is deployed simultaneously in the borehole with the pressure transient analysis test tool.
Georgi discloses a formation testing method and apparatus (abstract). Resistivity measurements are used to obtain an estimate of saturation levels in the formation location being pressure tested (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to deploy a saturation analysis tool simultaneously in the borehole with the pressure transient analysis test tool in order to obtain the saturation analysis results as disclosed by Georgi, as this modification would have provided a means for collecting the previously determined data  of saturation analysis results as disclosed by Gdanski.
Claim 6: Gdanski and Casey, as modified by Georgi, discloses the saturation analysis tool comprises at least one of a resistivity logging tool and a dielectric analysis logging tool (Georgi, resistivity measurements are used to obtain an estimate of saturation levels in the formation location being pressure tested, resistivity or dielectric means are used for assessing saturation of the formation, par [0045]).

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Casey as applied to claim 1, and further in view of Ayyad et al., US 2017/0002655 (hereinafter Ayyad).
Claim 7: Gdanski, as modified by Casey, discloses previously determined data may include a porosity analysis (matrix porosity, fracture porosity, etc., par [0037]).
Gdanski, as modified by Casey, is silent porosity analysis tool deployed in the borehole to obtain the porosity analysis results, wherein the porosity analysis tool is deployed simultaneously in the borehole with the pressure transient analysis test tool.
Ayyad discloses a formation sampling method and apparatus (abstract). One or more logging tools may be disposed in the wellbore including a pressure transient analysis tool (par [0044]-[0045]) and a nuclear magnetic resonance (NMP) logging tool to evaluate total and effective porosity (par [0055]).
It would have been obvious to one of ordinary skill in the art, to deploy  a porosity analysis tool simultaneously in the borehole with the pressure transient analysis test tool in order to obtain the porosity analysis results as disclosed by Ayyad, as this modification would have provided a means for collecting the previously determined data  of porosity analysis results as disclosed by Gdanski.
Claim 8: Gdanski and Casey, as modified by Ayyad, discloses the porosity analysis tool comprises at least one of a nuclear magnetic resonance (NMR) logging tool and a neutron density logging tool (NMR log data may include diffusion-based multi-frequency NMR measurements at multiple depths that provide a detailed formation evaluation for total and effective porosity, par [0055]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Casey as applied to claim 1, and further in view of Belani et al., European Patent No. 0,975,855 B1 (hereinafter Belani).
Claim 9:
Belani discloses fluid injection techniques and resistivity measurements are combined for quantifying a relative permeability, wherein resistivity logs and pressure measurements can be made after a fluid injection (par [0001], [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski in view of Casey to further include performing an injection operation, necessarily creating a transition zone, before collecting pressure measurements and fluid flow rate measurements as disclosed by Belani, as this modification would allow pressure of the formation to be obtained while logging resistivity and flow rate information (par [0023]). Further, Gdanski, Casey, and Belani all disclose estimating permeability of the subterranean formation and are therefore from the same field of endeavor. 

Claim 11-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski.
Claim 11:   Gdanski discloses a method (abstract) that comprises: 
obtaining pressure transient analysis results for at least one target position of a borehole (fluid identity data may be obtained through pressure transient analysis, par [0001], [0037]-[0038]);;
obtaining  (previously determined) saturation analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]; 
obtaining (previously determined) porosity analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include matrix porosity and fracture porosity, Fig 1, par [0034], [0037]-[0038]); 
estimating, by at least one processor, relative permeability values based at least in part on the pressure transient analysis results, the saturation analysis results, and the porosity analysis results (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate Fig 1, par [0034], [0037]-[0038]), initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10).
Gdanski is silent as to the saturation analysis and the porosity analysis obtained for each target position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gdanski to include obtaining the saturation analysis and the porosity analysis for each target location, as saturation analysis results and porosity analysis results have already been previously determined and one of ordinary skill in the art would have been capable of obtaining such results for each target location.
Claim 12: Gdanski discloses identifying a hydrocarbon zone, a hydrocarbon/water transition zone, and a water zone as the at least one target position zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 15: Gdanski discloses an output that displaying the estimated relative permeability values (Gdanski, relative permeability to water and gas can be estimated as relative permeability curves, see Fig 6, par [0051]).
Claim 16: Gdanski discloses a system that comprises: a processor;
 at least one memory in communication with the processor and storing relative permeability estimation instructions (initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10), pressure transient analysis  140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]); 
wherein the relative permeability estimation instructions cause the processor to estimate relative permeability curves (relative permeability to water and gas can be estimated as relative permeability curves, see Fig 6, par [0051]) based at least in part on the pressure transient analysis results, the saturation analysis results, and the porosity analysis results (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]), initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10).
Gdanski is silent as to an output that displays the estimated relative permeability values.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski to include a output to display the estimated relative permeability values as the as Gdanski discloses presenting the permeability values as relative permeability curves and one of ordinary skill would understand that this would require a display. 
Claim 17: Gdanski discloses the pressure transient analysis results include pressure change values for each target position, wherein the saturation analysis results include saturation levels for each target position, wherein the porosity analysis results include a porosity values for each target position, and wherein the relative permeability estimation instructions cause the processor to apply the pressure change values, the saturation levels, and the porosity values to a multi-phase flow model to estimate the relative permeability curves (pressure transient analysis results by the tool, the previously determined saturation analysis results, and the previously determined porosity analysis results may be input into a Fig 1, 6, [0037]-[0038], claim 10).
Claim 18: Gdanski discloses the relative permeability estimation instructions cause the processor to estimate the relative permeability curves based at least in part on hydrocarbon permeability end points (gas curve, see Fig 6) obtained from analysis results for a hydrocarbon zone (oil and gas subsurface earth formation) corresponding to one of the target positions (Fig 6, par [0051]).
Claim 19: Gdanski discloses the relative permeability estimation instructions cause the processor to estimate the relative permeability curves based at least in part on water permeability end points (water curve, see Fig 6) obtained from analysis results for a water zone corresponding to one of the target positions (Fig 6, par [0051]).
Claim 20: Gdanski discloses the relative permeability estimation instructions cause the processor to estimate the relative permeability curves (gas curve and water curve intersection, see Fig 6)  based at least in part on permeability curvature points obtained from analysis results for a transition zone corresponding to one of the target positions (Fig 6, par [0051]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Georgi and Ayyad.
Claim 13: Gdanski discloses previously determined data may include a saturation analysis (water saturation, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., par [0037]) and porosity analysis (matrix porosity, fracture porosity, etc., par [0037]).
Gdanski is silent as to a saturation analysis tool and a porosity analysis tool in the borehole to obtain the saturation analysis results and the porosity analysis results for each target position.
Georgi discloses a formation testing method and apparatus (abstract). Resistivity measurements are used to obtain an estimate of saturation levels in the formation location being pressure tested (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to deploy a saturation analysis tool in the borehole to obtain the saturation analysis results as par [0037]).
Gdanski, as modified Georgi, is silent as to a porosity analysis tool in the borehole to obtain the porosity analysis results for each target position.
Ayyad discloses a formation sampling method and apparatus (abstract). One or more logging tools may be disposed in the wellbore including a pressure transient analysis tool (par [0044]-[0045]) and a nuclear magnetic resonance (NMP) logging tool to evaluate total and effective porosity (par [0055]).
It would have been obvious to one of ordinary skill in the art, to deploy a porosity analysis tool in the borehole in order to obtain the porosity analysis results as disclosed by Ayyad, as this modification would have provided a means for collecting the previously determined data  of porosity analysis results as disclosed by Gdanski (Gdanski, par [0037]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Belani.
Claim 14: Gdanski fails to disclose performing injection operations for at least one target position to create a transition zone before obtaining the pressure transient analysis results.
Belani discloses fluid injection techniques and resistivity measurements are combined for quantifying a relative permeability, wherein resistivity logs and pressure measurements can be made after a fluid injection (par [0001], [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski to further include performing an injection operation, necessarily creating a transition zone, before obtaining pressure transient analysis results as disclosed by Belani, as this modification would allow pressure of the formation to be obtained while logging resistivity and flow rate information (par [0023]). Further, Gdanski and Belani all disclose estimating permeability of the subterranean formation and are therefore from the same field of endeavor. 

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676